Citation Nr: 9921630	
Decision Date: 07/16/99    Archive Date: 08/06/99

DOCKET NO.  94-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, to include post-
traumatic stress disorder (PTSD).

2.  Whether the claim of entitlement to service connection 
for a nasal disorder is well grounded.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The Law Offices of Heslin and 
Lam





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to March 
1974.  He also had reserve duty with the Air and Army 
National Guard between 1983 and 1993.

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
RO&IC denied entitlement to service connection for PTSD and a 
nasal disorder, and determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for headaches.

In July 1996 the RO&IC granted entitlement to a permanent and 
total disability rating for pension purposes.

In more recent determinations of record in 1998 the RO&IC 
determined that the claims for entitlement to service 
connection for a nasal disorder and a chronic acquired 
disorder to include PTSD were not well grounded, and deneid 
entitlement to service connection for headaches.



The Board of Veterans' Appeals (Board) notes that under 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996), however, the 
Board's jurisdiction is confined solely to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.  


FINDINGS OF FACT

1.  The veteran has a chronic acquired variously diagnosed 
psychiatric disorder, including PTSD, which is associated 
with his military service.

2.  The RO&IC denied reopening a previously denied claim of 
entitlement to service connection for residuals of a head 
injury, including headaches, when it issued an unappealed 
determination in May 1990.  

3.  The evidence submitted since the unappealed May 1990 
determination is either cumulative and redundant, or does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The claim for service connection for a nasal disorder is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed psychiatric 
disorder, including PTSD, was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.304(f) 
(1998).




2.  Evidence received since the May 1990 rating decision 
wherein the RO&IC denied the application to reopen the claim 
for service connection for residuals of head injury is not 
new and material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(A), 20.1103 (1998).

3.  The claim of entitlement to service connection for a 
nasal disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for 
an acquired psychiatric disorder, 
including PTSD.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been recently revised, effective March 7, 1997, 
as a result of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  


This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); Federal Register, Vol. 64, No. 117, 
June 18, 1999, page 32807-32808.

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the Department of Veterans Affairs (VA) has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695- 52702 (1996).  The Court took judicial notice of the 
effect of the shift in diagnostic criteria.  The major effect 
is this: the criteria have changed from an objective ("would 
evoke in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  Federal Register, Vol. 64, No. 117, June 18, 1999, 
page 32807-32808.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


Factual Background

The veteran's DD Form 214 reflects that the veteran was not 
awarded any combat citations or medals relative to service 
other than the National Defense Service Medal.

Service medical records reveal that at his entrance 
examination in September 1973, the veteran noted a history of 
ear, nose, or throat trouble, head injury, and chronic or 
frequent colds.  He also indicated a history of nervous 
trouble.  

In October 1973, the veteran was hospitalized for pneumonia.  
In early November 1973, the veteran received treatment for a 
nosebleed.

Later in November 1973, the veteran received emergency room 
treatment for a possible nose fracture at Ireland Army 
Hospital (IAH) at Fort Knox, Kentucky.  At this time, the 
veteran reported that he had fallen and injured his nose, and 
examination revealed swelling at the bridge of the nose.  X-
rays were interpreted to reveal a nose fracture.  

The following day he received additional treatment at the 
ear, nose, and throat clinic at IAH, at which time he 
reported that he had fallen on his face while on bivouac and 
that he subsequently developed swelling of the nose and 
epistaxis.  It was noted that there was no known history of 
previous nose fracture and that the veteran reported 
respiration difficulty.  Examination revealed moderate 
swelling of the nose, that the "ventrum" was straight, that 
there was moderate intranasal edema, and that external edema 
precluded palpation of the "step offs."  The impression was 
nasal trauma, rule out fracture.  

Several days later, it was noted that the veteran reportedly 
had fallen one week earlier, and that at this time, he 
complained that the tip of his nose hurt and was tender.  
Examination revealed a healing transverse laceration on the 
columella, that the septum was excoriated.  It was also noted 
that he had been referred for symptoms consistent with 
fracture and that the fracture was non-displaced.

In January 1974, the veteran was evaluated for complaints of 
nightmares with interrupted sleep for the previous two years.

Separation examination in March 1974 revealed that the 
veteran reported a history of head injury and depression.  
Physical examination of the nose and psychiatric evaluation 
were negative.

Reserve duty examination in October 1975 revealed that the 
veteran reported a history of ear, nose, or throat trouble.  
Clinical examination of the nose and psychiatric evaluation 
were negative.

Private medical records for the period of November 1981 to 
April 1989 reflect that in November 1981, examination of the 
nose revealed no abnormalities.  In October 1985, it was 
noted that the veteran was under a great deal of stress 
secondary to his spouse's medical condition and the diagnosis 
included anxiety and depression.  

VA medical examination of the nose and sinuses in October 
1984 revealed negative findings.  Psychiatric examination 
revealed a diagnosis of a personality disorder, borderline.

In February 1986, the veteran complained of pain over the 
right maxillary sinus, and the impression included possible 
right maxillary sinusitis.  In January 1988, the veteran 
reported nasal and sinus congestion and the diagnosis was 
upper respiratory infection/bronchitis.  

A private medical report from H. University Hospital, dated 
in January 1992, reflects that the veteran was originally 
examined at this facility in December 1991 with a long 
history of pain and pressure in his mid-face especially 
between his eyes, and that he denied significant past history 
of postnasal drip or purulent discharge.  Past medical 
history was indicated as unremarkable.  Physical examination 
of the head and neck was remarkable only for his intranasal 
examination and nasal endoscopy was conducted and revealed 
bulging uncinate processes bilaterally with protruding 
ethmoid bulla.  On the right side, there was a small 
overlying sinus congestion within the middle meatus.



VA hospital records from February 1992 reveal diagnoses which 
included anxiety disorder.

VA medical examination in July 1992 revealed that the veteran 
reported no injury in the service with the exception that he 
fell once on his nose without fracture.  He did report that 
there was some bleeding.  Examination of the nose revealed an 
S-shaped septal deflection.  The diagnoses included allergic 
rhinitis.  

VA psychiatric examination in August 1992 revealed that the 
veteran reported a history of being hospitalized as a result 
of a tank blast in November 1973 at Fort Jackson, South 
Carolina.  He further reported that he was hospitalized at H. 
Hospital for headaches and nerves in 1976 and was also 
treated by a family doctor for these symptoms.  He also 
reported a problem with insomnia and that the onset of his 
difficulties was in 1976.  The diagnosis was generalized 
anxiety disorder.

At his personal hearing in August 1993, the veteran testified 
that he had basic training at Fort Knox, Kentucky, and then 
later had advanced training at Fort Jackson, South Carolina 
(transcript (T.) at p. 2).  He sustained his injury while at 
Fort Knox, during a "night escaping division training 
course" (T. at p. 2).  Somehow, coordinates were crossed 
between tanks which were being fired for training purposes, 
and the veteran and several other fellow service members were 
closer to where the tanks were than they should have been (T. 
at p. 2).  

At this time, there was a tank blast, and the veteran was 
knocked unconscious (T. at pp. 2-3).  When he awoke, he found 
himself in the IAH at Fort Knox (T. at p. 3).  The veteran 
indicated that he had fractures under his chin and nose, and 
that he subsequently caught pneumonia (T. at p. 3).  He was 
apparently found in a ditch and was then taken to the 
hospital (T. at p. 3).  The fracture of the nose was right 
under the nose and the veteran noted that he could hardly 
breathe with the swelling (T. at p. 4).  

The veteran had been told by a psychologist and some of the 
doctors at the VA hospital that he had a nervous condition 
and PTSD (T. at p. 6).  He believed that these disorders were 
related to his injury in service (T. at p. 7).  The veteran 
maintained that the injury to his nose occurred at the same 
time as the tank blast incident (T. at p. 9).  His nose was 
still giving him some difficulty (T. at p. 10).

A psychiatric evaluation at P. Hospital in July 1993 noted 
the veteran's history of being injured from a tank blast in 
service.  It was further noted that the veteran was 
hospitalized for seven days with complaints that included a 
nose fracture, and was subsequently discharged from the 
military.  The veteran denied any other stressors.  The 
diagnosis included anxiety disorder not otherwise specified 
and to rule out other disorders, including PTSD.

August and September 1993 psychiatric consultation records 
from P. Hospital reflect periodic consultations for episodes 
of anxiety with depressive features.

VA outpatient records for the period of January to September 
1995 reflect that in July 1995, the veteran reported a 
history of chronic sinusitis secondary to a deviated septum 
and nasal fracture, and it was further noted that the veteran 
experienced sinus drainage while on active duty.  The veteran 
complained of pain below the eyebrows, eyes, and green-yellow 
nasal discharge in the morning.  It was also noted that the 
veteran had a history of nasal trauma from a "tank 
explosion" while on active duty.  Examination of the nose 
was positive for septal deviation and enlarged turbinates.  
The assessment was chronic frontal sinusitis and ethmoid by 
symptom presentation for which the veteran was prescribed 
medication.

A VA medical report from Dr. M., dated in November 1995, 
reflects that the veteran had been under this physician's 
care since November 1994 for treatment of a panic disorder 
with agoraphobia, major depression, and paranoid personality 
disorder.  It was further noted that the veteran had first 
been treated at the Philadelphia VA medical center in 1979, 
and that throughout the years, he had been treated on an 
outpatient basis, either by private psychiatrists or at the 
Philadelphia VA medical center.  

One of the veteran's medications was noted to be saline nasal 
spray.  The diagnosis was panic disorder with agoraphobia, 
major depression, and paranoid personality disorder.  Another 
VA medical report from Dr. M., dated that same month, 
indicates that the veteran's longstanding disorders remained 
problematic.

VA hospital records for the period of February to March 1996 
reflect that the veteran was admitted with an initial 
diagnosis which included PTSD with panic disorder, 
agoraphobia, and paranoid personality disorder.  At this 
time, the veteran reported having flashbacks and nightmares.

VA general medical examination in February 1996 indicated 
that the veteran was presently hospitalized at the 
Philadelphia VA medical center for PTSD and that he 
reportedly had nightmares and flashbacks due to PTSD.  

VA mental disorders examination in March 1996 revealed that 
he reported being injured as a result of a tank blast that 
occurred during a night maneuver in service.  Afterwards, he 
was found unconscious and with a cut under his nose.  This 
happened at Fort Knox, Kentucky, and he recalled that he had 
been taken to the dispensary.  Later, other frightening 
conditions included the witnessing of a fellow service member 
slashing his wrists and another soldier placing a gun inside 
his mouth and being apprehended before the gun was 
discharged.  

The veteran believed that these soldiers were afraid of going 
to Vietnam.  He remembered that he had nightmares after the 
tank blast and after witnessing the other events described 
above.  He indicated that he had nightmares about the conduct 
of the soldiers about once or twice a week, and about two 
months after the blast and while still with the Army, he had 
gone to the dispensary to report his nightmares.  The veteran 
indicated that while sleeping between 1974 and 1982, he would 
barricade himself in his room with an extra wood barricade 
that he devised himself.  

At this time, the impression included chronic PTSD, 
moderately severe, and it was noted that despite the fact 
that the traumatic event was not battle oriented, PTSD 
symptoms had been reported to the examiner during the 
examination.  

A VA medical report from Dr. M., dated in June 1996, reflects 
that the veteran had been the physician's patient since 
November 1994, and that his symptoms now included PTSD.  It 
was noted that the veteran related his difficulty to an 
incident which occurred on active duty in 1973 at Fort Knox.  
He explained that he was walking in an area when an 
inadvertent artillery shell hit a tank causing a "blast" 
which knocked him unconscious for about 15 minutes.  He was 
hospitalized for seven days, and following that, he began to 
have nervousness and headaches.  It was Dr. M.'s opinion that 
the veteran suffered from a paranoid personality disorder 
with psychotic features, agoraphobia, PTSD, and depression.

A December 1996 lay statement from a long-time friend of the 
veteran discusses the changes in the veteran after his return 
from the service in 1974.

A VA medical report from Dr. M., dated in November 1997, 
reflects that the veteran's depression had been present since 
the service, at which time he experienced a tank blast.  

A VA PTSD examination in December 1997 revealed the veteran's 
history of being injured by a tank blast in the service, at 
which time he was knocked unconscious and injured his nose 
and chin.  He also noted the episodes in which a soldier 
slashed his wrists and another soldier put a gun to his mouth 
but was talked out of the act by others.  Mental status 
examination revealed that the memories of active duty had a 
largely negative impact on the veteran in view of his young 
age, having been 16 years old at the time of entry into the 
service.  Diagnoses included a panic disorder with 
agoraphobia and major depression, and it was noted that while 
PTSD was not fully demonstrated, the veteran did manifest 
disturbing intrusive memories and dreams of his six months of 
Army training at Fort Knox, Kentucky, and Fort Jackson, South 
Carolina.  


It was further noted that when the veteran drew on these 
memories, he might become markedly paranoid, and it was also 
likely that he was suffering from a mental illness at the 
time, or shortly after the time from active duty, but was not 
aware that he could pursue treatment from the or the 
community.

VA outpatient records for the period of January to April 1998 
reflect that in January 1998, the veteran reported that he 
had become agitated having to reexperience his stressors at a 
recent VA examination, and he had since had trouble sleeping 
with the events remaining on his mind.  In April 1998, it was 
noted that the veteran remained troubled by his PTSD 
symptomatology.

A VA medical report from Dr. M., dated in May 1998, reflects 
that Dr. M. was continuing to treat the veteran for PTSD in 
addition to other disorders.  Once again, Dr. M. noted the 
veteran's history of being exposed to the tank explosion in 
service which reportedly resulted in a weeklong 
hospitalization.  Since that incident, the veteran had 
experienced intrusive memories of the blast and was overcome 
by flashbacks involving an intense sensation of heat.  
Furthermore, the veteran began to have headaches and 
nervousness following the blast and now exhibited a marked 
global hypervigilance.  In summary, Dr. M. opined that the 
veteran suffered from severe PTSD.  In addition, it was his 
opinion that the veteran's major depression, panic disorder 
and personality disorder should be viewed as secondary to 
PTSD.

June 1998 VA outpatient records indicate that the veteran had 
a history of a diagnosis of PTSD.

At his personal hearing in November 1998, the veteran 
testified that while stationed at Fort Knox, he participated 
in a night maneuver at which time he and other soldiers went 
into a tank range and the veteran was knocked unconscious 
from a tank blast (T. at pp. 2-3).  It happened in October or 
November 1973, and he later found out that he had been 
initially taken to the field medic (T. at pp. 3-5).  

Thereafter, he was taken to the emergency room at IAH where 
he received treatment over several hours (T. at p. 6).  He 
indicated that before this incident, he had been hospitalized 
with pneumonia (T. at p. 6).  The veteran again related the 
incident in which a soldier stuck a gun in his mouth while on 
the firing range (T. at p. 7).  

The veteran believed that his nasal condition was also 
related to the tank blast (T. at pp. 7-8).  Following 
service, he first sought treatment for his psychiatric 
problems in 1975 at St. L.'s Hospital (T. at p. 10).  
Initially, the veteran saw a Dr. P. at VA, and then Dr. M. 
(T. at p. 12).  He began going to Dr. M. about six years 
earlier (T. at p. 12).  With respect to his sinus condition, 
after initially going to several doctors for sinus pressure, 
a doctor recommended that he see Dr. L. (T. at p. 14).  The 
veteran believed that his nasal condition was from his helmet 
striking his nose as a result of the tank blast (T. at p. 
14).  He did not seek treatment for this condition until the 
late 1980's because he did not know what treatment was 
available (T. at p. 15).  

A VA progress note from Dr. M., dated in May 1999, reflects 
that he had treated the veteran for various disorders, 
including PTSD, since 1994, and that the veteran's 
difficulties began with the tank blast during service.  Dr. 
M. noted that the veteran continued to experience nightmares, 
intrusive memories, and flashbacks related to this incident.  

At the veteran's hearing before a Member of the Board in May 
1999, the veteran indicated that while he was on duty, he was 
exposed to stressors which included the tank blast that 
rendered him unconscious and caused facial injury (T. at pp. 
2-4).  He also recalled the incidents involving a soldier 
named Stephen putting a rifle in his mouth and another 
soldier slashing his wrists (T. at pp. 4-6).  In the last 
several years, the veteran had received treatment for PTSD, a 
nervous condition, and headaches (T. at p. 8).  He attributed 
his nasal problem to repeated "bumping" when discharging 
his rifle which would also cause nosebleeds (T. at p. 8).  

The veteran also related a history of the trauma to his nose 
from his helmet as a result of the tank blast (T. at p. 8).  
A doctor later told him that there were some broken bones in 
his nose which had to be shaved (T. at p. 8).  The veteran 
believed that the bone splints in his nose were either due to 
the "bumping" from shooting his rifle or the tank blast (T. 
at p. 9).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the appellant 
served in Vietnam during active duty, that he reported he was 
exposed to stressors during such service, and that PTSD has 
been diagnosed by competent medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  The Board is of the 
opinion that in view of the evidentiary record as presently 
constituted reflecting adequate development of the record, VA 
has satisfied the requirement to assist the veteran in the 
development of his claim.

The Board has reviewed the evidence of record and finds that 
it first reflects a March 1996 VA diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), based on the veteran's 
alleged in service stressors which most importantly include 
the tank blast incident.  To the extent that this and other 
medical evidence indicates a current finding of PTSD, the 
Board finds that the initial requirement for a grant of 
service connection for PTSD has been met.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  

The Court has indicated that this is a two-part process.  VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  38 
U.S.C.A. § 1154(b) (West 1991); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to service other than 
the National Defense Service Medal.  Moreover, there has been 
no assertion that the veteran actually engaged in combat 
during service, and he has not provided credible supporting 
evidence of combat.  If the veteran is not found to have 
engaged in combat, he or she must provide verified stressors.  
This is a factual determination, and within the expertise of 
the Board.  It is only after the veteran has met this initial 
test that it must be determined if these stressors could 
support a diagnosis of PTSD.

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and that his claim was 
and continues to be predicated on a tank blast incident in 
which he was knocked unconscious and the witnessing of one 
soldier putting a gun to his mouth and another soldier 
slashing his wrists.  

In this regard, the veteran did not provide actual written 
statements from fellow service members or other witnesses 
regarding the incidents of the soldier putting a gun to his 
mouth or the soldier slashing his wrists.  However, the Board 
does find that the veteran's largely consistent statements 
regarding the connection between the injury to his nose and 
the tank blast incident acts to verify this claimed stressor.  

More specifically, while there is no specific mention of the 
tank blast, there is specific mention of a nose injury 
occurring when the veteran fell during bivouac.  In addition, 
although earlier statements from the veteran seem to at least 
imply that the veteran was hospitalized continually for seven 
days as a result of this incident, which is not supported by 
the record, it is still clear that that the record generally 
supports the veteran's assertions that he was taken to a 
hospital as a result of an incident in which he sustained a 
nose injury on or about November 17, 1973, and that he had 
treatment at the same facility through November 23, 1973, 
approximately six days later.  The Board further finds that 
the continued and consistent details supplied by the veteran 
in conjunction with the service medical records that document 
an injury and hospitalization consistent with the alleged 
event, additionally act to verify the veteran's claimed 
stressor.  

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident as now expressed 
in multiple hearings, statements of medical history, and 
multiple written statements and letters in support of the 
veteran's claim, and the lack of evidence directly contrary 
to the veteran's claim.  

The Board further notes that while the most recent VA PTSD 
examination in December 1997 concluded that PTSD was not 
fully demonstrated, it also noted that the veteran did 
manifest disturbing intrusive memories and dreams of his six 
months of Army training at Fort Knox and Fort Jackson.  It 
was further noted that when the veteran drew on these 
memories he might become markedly paranoid, and that he was 
most likely suffering from a mental illness at the time, or 
shortly after the time of separation from active duty.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence directly contrary to the veteran's reported in-
service stressor relating to the tank blast incident and 
given the current and clear diagnosis of PTSD at least due in 
part to that incident.  Moreover, as the Board reported 
earlier, competent medical authority associates the veteran's 
variously diagnosed psychiatric disorders with his PTSD.  
Accordingly, the Board concludes that the evidentiary record 
supports a grant of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
including PTSD.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
headaches.

Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).


A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Factual Background

A claim for service connection for headaches, claimed as 
residuals of head injury, was originally denied by the RO&IC 
in November 1984.  Although an October 1984 VA neurological 
examination revealed a diagnosis of tension headaches, the 
RO&IC determined that the evidence did not establish service 
connection for this condition. 

A subsequent application to reopen the claim was denied by 
the RO&IC in September 1989 at which time it was found that 
while additional evidence submitted by the veteran was new, 
it was not material to warrant the reopening of his claim for 
service connection for headaches.

In May 1990 the veteran was advised that he had not submitted 
evidence to show that residuals of head injury, including 
headaches, was incurred in or aggravated by service.

Following a new application to reopen his claim in April 
1991, additional evidence was received by the RO&IC.  

VA outpatient medical records from February 1986 reflect that 
the veteran's complaints included headaches and pain in the 
back of the neck.  The veteran complained of right-sided 
occipital headaches which radiated from the neck forward to 
the right eye, and the diagnosis was right otitis media and 
possibly right maxillary sinusitis.

VA outpatient treatment records from October 1986 reflect 
that the veteran complained of episodes of dizziness.  The 
diagnosis was benign positional vertigo and the veteran was 
prescribed medication.

VA outpatient records indicate that the veteran again 
complained of dizziness in September 1988.

A January 1992 private medical report from A. University 
reflects that the veteran presented himself to Dr. N. with a 
long history of pain and pressure in his mid-face, especially 
between the eyes, and it was noted that the veteran 
subsequently underwent nasal endoscopy. 

A VA outpatient record from February 1992 reflects that the 
veteran complained of pain on the right side of his head.  


At a VA neurological examination in July 1992, the veteran 
reported headaches, mainly occipital and bitemporal.  These 
were noted to occur on an almost daily basis.  He reportedly 
took Tylenol and aspirin for the headaches.  Neurological 
examination revealed findings that were entirely normal and 
the diagnosis was tension headaches, moderately severe.  An 
undated VA medical certificate documents an additional 
outpatient examination in this time frame which relates that 
the veteran reported a history of headaches since 1974, which 
had worsened the previous six months.  The assessment was 
most likely tension headaches with other possibilities 
including migraine, cluster, and temporal arteritis.

At his personal hearing in August 1993, the veteran testified 
that he experienced several headaches following the tank 
blast incident (T. at p. 5).  He also indicated that he had 
been continually experiencing headaches since that time (T. 
at p. 5).  While at Fort Jackson, South Carolina, he would go 
on medical call for extreme headaches (T. at p. 5).  He would 
be given medication that would provide a great deal of relief 
(T. at pp. 5-6).  The veteran believed that his headaches 
were related to the injury he sustained in the tank blast 
incident (T. at p. 7).  He later indicated that "half" of 
his problems were related to the incident (T. at p. 8).  For 
his headaches in service, he received simple aspirin (T. at 
p. 10).

A VA hospital summary for the period of February to March 
1996 reflects that the veteran's past medical history 
included migraine headaches with benign positional vertigo 
and hypertension.

VA neurological examination in March 1996 revealed the 
veteran's history of the tank incident and headaches that 
reportedly occurred eight to nine times a month.  The 
headaches were troubling in nature, lasting about 20 to 30 
minutes in duration, and were usually associated with a 
stressful situation.  Neurological examination revealed 
negative findings except for a mildly decreased left knee 
jerk to the right.  The diagnosis included headaches, most 
likely tension type headaches.



As was noted previously, additional records from A. 
University from the period of January 1997 to April 1997, 
reflect that the veteran underwent endoscopic sinus surgery 
in December 1996, prior to which he reportedly suffered with 
chronic headaches and mid-facial pressure along with a 
purulent post nasal drainage.  In January 1997, he reported 
no headaches or significant pain since about three days after 
the procedure.  In April 1997, the veteran again noted no 
significant headaches since the procedure in December 1996.

VA outpatient records from May 1998 reveal that the veteran 
complained of an episode of dizziness for several minutes.  
Examination at this time revealed negative findings.

A VA consultation record from June 1998 reflects that the 
veteran reportedly had a diagnosis of migraine headaches sine 
1973, and that the veteran now complained of chronic 
headaches all the time.  Neurological examination at this 
time revealed no relevant abnormality.  Additional June 1998 
VA outpatient records reference the veteran's history of 
migraine headaches.

A VA consultation record from August 1998 again reflects a 
medical history which included migraine headaches since 1973, 
but without reference to any current complaints of headache. 

At the veteran's personal hearing in November 1998, the 
veteran testified that following the tank blast, he began to 
have problems with headaches (T. at p. 8).  After discharge, 
he continued to have a number of problems, including 
headaches, and he had seen doctors on many occasions for 
complaints of headache (T. at pp. 9-15).  

At the veteran's Board hearing in May 1999, the veteran 
indicated that he sustained facial injuries and a headache as 
a result of the tank blast during service (T. at p. 3).  

The veteran further related that he had been receiving 
treatment over the previous several years for problems which 
included headaches (T. at p. 8).  The veteran indicated that 
he would still be awakened with headaches (T. at p. 9).  He 
stated that the headaches were related to stress and pressure 
(T. at p. 9).  He was currently taking Motrin for his 
headaches (T. at p. 10).  


Analysis

While this case was in appellate status, the United States 
Court for the Federal Circuit entered a decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a Social 
Security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO&IC in the June 1993 statement of the 
case provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In the June 1993 statement of the case the RO&IC 
noted that the evidence that the had been presented, 
including the results of the VA examination in July 1992, was 
simply current evidence and did not show that the veteran's 
headaches originated in service or with any event in service.  
The RO&IC again made this determination in the supplemental 
statement of the case issued in November 1993, when it was 
pointed out that the evidence that had been submitted 
referred to treatment for headaches nearly 20 years after 
discharge from service, and was not material to the issue of 
whether such headaches were incurred or aggravated by 
service.  

Thereafter, the RO&IC essentially reiterated this position in 
subsequent supplemental statements of the case in January 
1998, October 1998, and January 1999.  The Board finds that 
the RO&IC's position as to the evidence submitted by the 
veteran since the last final denial in this matter in May 
1990 is synonymous with a finding that the evidence either 
was cumulative or redundant, or that it did not bear 
substantially and materially on the specific matter under 
consideration since it did not provide medical evidence 
linking the veteran's headaches to service.  Accordingly, the 
Board finds that the claimant has been provided the governing 
regulatory definition of "new and material evidence," and 
that the RO&IC's adjudication of the claim was consistent 
with that definition.  Thus, it is not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the determination letter in May 1990, which 
includes private and VA medical evidence that document the 
veteran's post-service complaints and treatment with respect 
to headaches, and the veteran's lay witness statements and 
testimony that he has been experiencing headaches 
continuously since the tank blast incident during service.  
However, the Board notes that while this evidence may 
document the existence of various types of headache since 
1984, it does not constitute medical evidence which connects 
any such headaches or disability associated with headache to 
service.  

As there has never been any evidence of nerve damage 
connected with any headaches claimed by the veteran, the 
Board finds that it has been and continues to be unnecessary 
to address the issue as to whether any evidence has been 
submitted which connects disability associated with headache 
to a period of one year following service separation under 
38 C.F.R. §§ 3.307 and 3.309 (1998).  

The critical question in this case was and remains whether 
there is medical evidence linking the veteran's headaches to 
service.  This is a question that can only be addressed by 
those with medical expertise.  



The competent medical evidence received since the May 1990 
determination fails to address this fundamental question.  
Therefore, the Board finds that the additional evidence and 
material of record received in this case is not probative of 
this critical question and thus is not material.  38 C.F.R. 
§ 3.156(a).  

The Court has found that medical evidence based upon an 
appellant's recitations of medical history which has already 
been considered and rejected by VA is not probative of the 
central issue and is thus not material.  Chavarria v. Brown, 
5 Vet. App. 468 (1993).  Consequently, the statements of the 
veteran as to how and when he incurred his headaches are not 
new, and in light of the absence of medical findings to 
relate any disability to service, presumptively or otherwise, 
the Board finds that new and material evidence has not been 
received.  Therefore, the May 1990 RO&IC decision remains 
final and the claim for service connection for headaches is 
not reopened.

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for headaches, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).




III.  Whether claim of entitlement to 
service connection for a nasal disorder 
is well grounded.

Criteria

Service connection may be established for a disorder 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question in this case is whether the appellant 
has presented evidence of a well grounded claim; that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

With respect to the issue of entitlement to service 
connection for a nasal disorder, the Board initially notes 
that service medical records indicate that in early November 
1973, the veteran received treatment for a nosebleed.  

Later in November 1973, the veteran received emergency room 
treatment for a possible nose fracture at IAH at Fort Knox, 
Kentucky.  At this time, the veteran reported that he had 
fallen and injured his nose, and examination revealed 
swelling at the bridge of the nose.  X-rays were interpreted 
to reveal a nose fracture.  

The following day he received additional treatment at the 
ear, nose, and throat clinic at IAH, at which time he 
reportedly fell on his face while on maneuvers and developed 
swelling of the nose and epistaxis.  It was noted that there 
was no known history of previous nose fracture and that the 
veteran reported respiration difficulty.  Examination 
revealed moderate swelling of the nose, that the "ventrum" 
was straight, that there was moderate intranasal edema, and 
that external edema precluded palpation of the "step offs."  
The impression was nasal trauma, rule out fracture.  

Several days later, it was noted that the veteran reportedly 
had fallen one week earlier, and that at this time, he 
complained that the tip of his nose hurt and was tender.  
Examination revealed a healing transverse laceration on the 
columella, that the septum was excoriated, and it was noted 
that he had been referred for symptoms consistent with 
fracture and that the fracture was non-displaced.

Separation examination in March 1974 revealed that the 
veteran reported a history of head injury and depression.  
Physical examination of the nose and psychiatric evaluation 
were negative.

Reserve duty examination in October 1975 revealed that the 
veteran reported a history of ear, nose, or throat trouble.  
Clinical examination of the nose and psychiatric evaluation 
were negative.

Private medical records for the period of November 1981 to 
April 1989 reflect that in November 1981, examination of the 
nose revealed no abnormalities. 

VA medical examination of the nose and sinuses in October 
1984 revealed negative findings.  

In February 1986, the veteran complained of pain over the 
right maxillary sinus, and the impression included possible 
right maxillary sinusitis.  In January 1988, the veteran 
reported nasal and sinus congestion and the diagnosis was 
upper respiratory infection/bronchitis.  

A private medical report from H. University Hospital, dated 
in January 1992, reflects that the veteran was originally 
examined at this facility in December 1991 with a long 
history of pain and pressure in his mid-face especially 
between his eyes, and that he denied significant past history 
of postnasal drip or purulent discharge.  Past medical 
history was indicated as unremarkable.  Physical examination 
of the head and neck was remarkable only for his intranasal 
examination and nasal endoscopy was conducted and revealed 
bulging uncinate processes bilaterally with protruding 
ethmoid bulla.  On the right side, there was a small 
overlying sinus congestion within the middle meatus.

VA medical examination in July 1992 revealed that the veteran 
reported no injury in the service with the exception that he 
fell once on his nose without fracture.  He did report that 
there was some bleeding.  Examination of the nose revealed an 
S-shaped septal deflection.  The diagnoses included allergic 
rhinitis.  

VA psychiatric examination in August 1992 revealed that the 
veteran reported a history of being hospitalized as a result 
of a tank blast in November 1973 at Fort Jackson, South 
Carolina.  

At the veteran's personal hearing in August 1993, the veteran 
testified that he had basic training at Fort Knox, Kentucky, 
and then later had advanced training at Fort Jackson, South 
Carolina (transcript (T.) at p. 2).  He sustained his injury 
while at Fort Knox, during a "night escaping division 
training course" (T. at p. 2).  Somehow, coordinates were 
crossed between tanks which were being fired for training 
purposes, and the veteran and several other fellow service 
members were closer to where the tanks were than they should 
have been (T. at p. 2).  


At this time, there was a tank blast, and the veteran was 
knocked unconscious (T. at pp. 2-3).  When he awoke, he found 
himself in the IAH at Fort Knox (T. at p. 3).  The veteran 
indicated that he had fractures under his chin and nose, and 
that he subsequently caught pneumonia (T. at p. 3).  He was 
apparently found in a ditch and was then taken to the 
hospital (T. at p. 3).  The fracture of the nose was right 
under the nose and the veteran noted that he could hardly 
breathe with the swelling (T. at p. 4).  The veteran 
maintained that the injury to his nose occurred at the same 
time as the tank blast incident (T. at p. 9).  His nose was 
still giving him some difficulty (T. at p. 10).

A psychiatric evaluation at P. Hospital in July 1993 noted 
the veteran's history of being injured from a tank blast in 
service.  It was further noted that the veteran was 
hospitalized for seven days with complaints that included a 
nose fracture, and was subsequently discharged from the 
military.  

VA outpatient records for the period of January to September 
1995 reflect that in July 1995, the veteran reported a 
history of chronic sinusitis secondary to a deviated septum 
and nasal fracture, and it was further noted that the veteran 
experienced sinus drainage while on active duty.  The veteran 
complained of pain below the eyebrows, eyes, and green-yellow 
nasal discharge in the morning.  It was also noted that the 
veteran had a history of nasal trauma from a "tank 
explosion" while on active duty.  Examination of the nose 
was positive for septal deviation and enlarged turbinates.  
The assessment was chronic frontal sinusitis and ethmoid by 
symptom presentation for which the veteran was prescribed 
medication.

VA mental disorders examination in March 1996 revealed that 
he reported being injured as a result of a tank blast that 
occurred during a night maneuver in service.  Afterwards, he 
was found unconscious and with a cut under his nose.  This 
happened at Fort Knox, Kentucky, and he recalled that he had 
been taken to the dispensary.

Private medical records from A. University Hospital, dated 
from December 1996 to April 1997, reflect that in December 
1996, the veteran underwent a bilateral functional endoscopic 
sinus surgery including bilateral anterior and posterior 
ethmoidectomies, bilateral middle meatus antrostomy, and 
resection of middle turbinate concha bullosa.  A January 1997 
pathology report indicates a diagnosis of sinusitis and that 
examination of left and right sinus content revealed bone and 
respiratory mucosa with mild chronic inflammation and edema.  

A January 1997 medical report from A. University reflects 
that prior to the December 1996 procedure, the veteran had 
suffered with chronic headaches and mid-facial pressure along 
with a purulent postnasal discharge.  The veteran reportedly 
had no headaches or significant pain since about three days 
after the procedure and the drainage had essentially stopped.  
A March 1997 medical report reflects that with the exception 
of some crust that was removed at the time of the 
consultation, the veteran continued to experience relief from 
symptoms as a result of the December 1996 surgery.  The 
veteran was again noted to be symptomatic in April 1997, and 
it was noted that he was extremely pleased with the results 
of the procedure in December 1996, and wished that he had 
undergone the surgery years earlier. 

A VA PTSD examination in December 1997 revealed the veteran's 
history of being injured by a tank blast in the service, at 
which time he was knocked unconscious and injured his nose 
and chin.

At his personal hearing in November 1998, veteran stated that 
he believed that his nasal condition was also related to the 
tank blast (T. at pp. 7-8).  Following service, he first 
sought treatment for his psychiatric problems in 1975 at St. 
L.'s Hospital (T. at p. 10).  Initially, the veteran saw a 
Dr. P. at the VA, and then Dr. M. (T. at p. 12).  He began 
going to Dr. M. about six years earlier (T. at p. 12).  With 
respect to his sinus condition, after initially going to 
several doctors for sinus pressure, a doctor recommended that 
he see Dr. L. (T. at p. 14).  

The veteran believed that his nasal condition was from his 
helmet striking his nose as a result of the tank blast (T. at 
p. 14).  He did not seek treatment for this condition until 
the late 1980's because he did not know what treatment was 
available (T. at p. 15).  

At his May 1999 Board hearing, the veteran attributed his 
nasal problem to repeated "bumping" when discharging his 
rifle which would also cause nosebleeds, and he also related 
a history of the trauma to his nose from his helmet as a 
result of the tank blast (T. at p. 8).  A doctor later told 
him that there were some broken bones in his nose which had 
to be shaved, and the veteran believed that the bone splints 
in his nose were either due to the "bumping" from shooting 
his rifle or the tank blast (T. at pp. 8-9).

Analysis

Thus, based on the above, the Board finds that there is 
evidence of a nasal fracture in service and also relatively 
current evidence of septal deviation as noted in the VA 
medical record from July 1995.  In addition, the July 1995 VA 
outpatient record further reflects a history of trauma to the 
nose related to the tank blast during service.  Consequently, 
while the relationship between the in-service trauma and 
current disability seems to be based on a report of medical 
history by the veteran, the Board finds that the additional 
existence of a fracture in service and current disability 
makes this claim capable of substantiation and therefore well 
grounded under Murphy v. Brown, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is granted.

New and material evidence not having been received to reopen 
the veteran's claim for service connection for headaches, the 
claim remains denied.

The claim of entitlement to service connection for a nasal 
disorder is well grounded.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board determined earlier, the veteran's claim of 
entitlement to service connection for a nasal disorder is 
well grounded.  As a result, the Board further finds that the 
veteran should be afforded a comprehensive medical 
examination to determine the etiology of any and all nasal 
disorders.  

The Board would request that the RO&IC ensure that the 
examiner not only address whether any current nasal disorder 
is related to the nose fracture in service, but also whether 
he or she finds there is current evidence of a deviated 
septum that was traumatically incurred during service.  See 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO&IC for the following development:


1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him since April 1997 for 
any nasal disorder.  After obtaining any 
necessary authorization or medical 
releases, the RO&IC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO&IC should 
secure all outstanding VA treatment 
reports.

2.  Thereafter, the RO&IC should arrange 
for a VA respiratory examination by an 
appropriate specialist to determine the 
nature, status, and etiology of any nasal 
disorder(s) found present.  The 
examination report should include a 
detailed description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment; all 
indicated studies should be done.  

The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner must be requested to express 
an opinion as to whether there is a 
current nasal disorder, and if so, 
whether it is causally related to the 
nose injury during service.  

In this regard, the examiner is also 
specifically requested to render an 
opinion as to whether there is current 
evidence of septal deviation that was 
traumatically incurred during service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on the 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655(b) (1998).  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, the RO&IC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
RO&IC should carefully review the 
examination report and required opinion 
to ensure that they are responsive to 
and in complete compliance with the 
directives of this remand and if they 
are not, the RO&IC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the claim of entitlement to 
service connection for a nasal disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

